         Case 3:20-cv-00686-JWD-SDJ               Document 3      06/02/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


KEITH STEWART                                                                CIVIL ACTION

VERSUS
                                                                             20-686-JWD-SDJ
LOUISIANA STATE PENITENTIARY, ET AL.

                                                RULING

       On or about October 7, 2020, the pro se plaintiff filed a Complaint alleging a violation of

his constitutional rights. The Complaint was not on an approved form, and the plaintiff did not

pay the Court’s filing fee or submit a Motion to Proceed in Forma Pauperis. Pursuant to

correspondence dated April 30, 2021 (R. Doc. 2), the Court directed the plaintiff to correct the

aforementioned deficiencies within 21 days and advised that failure to do so would result in

dismissal of his suit without further notice.

       A review of the record by the Court reflects that, despite notice and an opportunity to

appear, the plaintiff has failed to respond to the Court’s directives. As such, the plaintiff’s action

shall be dismissed, without prejudice, for failure to correct the deficiencies of which he was

notified. Accordingly,

       IT IS ORDERED the above-captioned proceeding be DISMISSED, WITHOUT

PREJUDICE. Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana on June 1, 2021.



                                                  S
                                          JUDGE JOHN W. deGRAVELLES
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA
